Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 6, 8, 9, 10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10  of U.S. Patent No. 10,431,310. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘310 Patent anticipate the instant claims.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srinivasan (US 2015/0043275).
Regarding claim 1, Srinivasan discloses a method of operating a memory, comprising: boosting a channel voltage of a memory cell selected for programming to a particular voltage level for a particular programming pulse (see Figure 4, pulse 433 first step for example, cells for L1) prior to applying a program voltage level of the particular programming pulse configured to increase a threshold voltage of the memory cell (pulse 433, second step or third step are configured to increase to a program level –see paragraph 0029); boosting the channel voltage of the memory cell selected for programming to a second voltage level, greater than the particular voltage level, for a subsequent programming pulse (pulse 533) prior to applying a program voltage level of the subsequent programming pulse configured to increase the threshold voltage of the memory cell (pulse 533, second step or third step are configured to increase to a program level –see paragraph 0029); and boosting the channel voltage of the memory cell selected for programming to a third voltage level, greater than the second voltage level, for a next subsequent programming pulse (pulse 633) prior to applying a program voltage level of the next subsequent programming pulse configured to increase the threshold voltage of the memory cell (pulse 533, second step or third step are configured to increase to a program level –see paragraph 0029).
Regarding claim 4, Srinivasan discloses method of claim 1, wherein boosting the channel voltage of the memory cell for the particular programming pulse occurs after raising the voltage level of the particular programming pulse while the select gate between the memory cell and the data line is activated (see Figure 5, SGD is raised first).
Regarding claim 5, Srinivasan discloses method of claim 1, wherein the memory cell is a first memory cell and further comprising: boosting a channel voltage of a second memory cell (cells on L2) selected for programming to a fourth voltage level for the particular programming pulse; boosting the channel voltage of the second memory cell selected for programming to a fifth voltage level, greater than the fourth voltage level, for the subsequent programming pulse; and boosting the channel voltage of the second memory cell selected for programming to a sixth voltage level, greater than the fifth voltage level, for the next subsequent programming pulse; wherein the sixth voltage level is greater than the third voltage level; and wherein the second memory cell is selected for programming to a data state corresponding to a range of threshold voltages less than a range of threshold voltages corresponding to a data state to which the first memory cell is selected for programming (see Figure 5 in view of Figure 4, increase in pulses form 433 to 533 to 633 will yield higher boosting; also the increased time of the inhibit according to the states L1, L2, L3 will yeiled higher boosting for the higher states).
Regarding claim 9, Srinivasan discloses method of claim 1, wherein the memory cell is a memory cell connected to a particular access line and selected for programming to a particular data state of N defined data states (L1, L2, L3) each corresponding to a respective range of threshold voltages, wherein N is an integer value greater than two, the method further comprising: boosting a channel voltage of each memory cell connected to the particular access line that is not selected for programming to a data state of the N defined data states having a highest corresponding range of threshold voltages of the N defined data states (see Figure 5, paragraph 0041).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6 and 10 are  is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US 2015/0043275).
Claim 10 combines features of claims 1 and 5 rejected above in addition to features not taught by Srinivasan--a difference between the third voltage level and the first voltage level is the same as a difference between the fifth voltage level and the third voltage level; wherein a difference between the fourth voltage level and the second voltage level is the same as a difference between the sixth voltage level and the fourth voltage level.
However, from Figure 4, it appears the difference between the claimed step magnitudes are the same, the disclosure lacks specificity with respect to this and the drawings are not cited as being to scale.  That said, it would have at least been obvious to those having ordinary skill in the art at the time of inventions to make the difference the same since 1) the drawing appear to suggest it, 2) there are only two possibilities—they are the same or they are different and 3) making them the same would yield a predictable outcome of programming threshold modification.
Claims 2 and 6 recite the same feature stated as absent in the rejection of claim 10 above and these features would have been obvious for the same reasons as above.

Claims 3 and 13-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US 2015/0043275) in view of Kim (US 2008/0186776).
Regarding claim 3 and 13-14, Srinivasan discloses the method of claim 1, wherein boosting the channel voltage of the memory cell for the particular programming pulse comprises raising a voltage level of the particular programming pulse but fails to teach it is done while a select gate between the memory cell and a data line is deactivated.
However, Kim teaches that it is known to keep the select gate deactivated (see Figure 12 for example, SSL) during an initial ramping of the program pulse (WL0).  Therefore, it would have been obvious to those having ordinary skill at the time of filing to deactivate the select gate for a time while the programming pulse is being raised since this was a known technique and would yield the predictable result of programming the memory cells.

Allowable Subject Matter
Claims 8, 12, 15 are provisionally allowed as Applicant stated a Terminal Disclaimer would be provided, but none is in the file.
The prior Office Action makes clear the reasons for allowance.

Response to Arguments
Applicant's arguments  have been fully considered but they are not persuasive.
Applicant argues (see page 13) that Srinivasan “describes programming of its memory cells prior to boosting the channel voltage.”  This is not persuasive. Here Srinivasan is inhibiting the lower level “during programming of a higher level” (see paragraph 0037).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS KING/Primary Examiner, Art Unit 2824